Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH1158094 to Hirotsu in view of JP2016123990A to Masato in further view of JP2017013093A to Oketani.
Regarding claim 1, Hirotsu teaches a press system (Fig. 1) comprising: 
a press portion 1 including an electric motor 4 (Fig. 1; Para. [0018]), 
a slide 2 to which an upper die 5 is attached (Fig. 1; Paras. [0018] and [0024]), the slide 2 configured to be driven upward and downward (Para. [0018]) by the electric motor 4, and 
a bolster 3 to which a lower die 6 is attached (Paras. [0018] and [0024]; Fig. 1), the press portion being configured to press work a workpiece by upward and downward movement of the slide 2 with respect to the bolster 3 (Para. [0018]); 10
a transportation portion 10 configured to transport the workpiece (Para. [0021]; Fig. 1; coil line 10 includes uncoiler 12, leveler 13, and feeder 14); and 
a controller 20 configured to control the press portion 1 and the transportation portion 10 (Paras. [0020], [0021], and [0024]), 
the controller 20 being configured to have the slide 2 driven upward and downward based on a prescribed press motion (Para. [0020]; "press controller drives the electric servomotor 4 based on the position signal to control the position of the slide 2 along a predetermined motion curve"), 15
with a position of the slide where the workpiece can be transported without interfering with the upper die being defined as a feed-allowable height (Paras. [0040]-[0042]; position A is a positon above the contact height, i.e. position C, in which the workpiece can be transported without interfering with the slide 2), and 
a position higher than the feed-allowable height and highest in the press motion being defined as a stand-by height (Paras. [0040]-[0042]; Fig. 6; position Q1 is a position above the feed allowable height, i.e., position A), 
the controller being also configured to have the workpiece transported while the 20slide is moving between the feed-allowable height and the stand-by height (Paras. [0040]-[0042] and [0048]; Fig. 6; the workpiece is fed while the slide 2 is between the feed allowable height and the stand-by height).
Hirotsu fails to explicitly teach an eccentric mechanism configured 5to convert a rotary motion by the electric motor into a motion in an upward and downward direction, the slide being driven upward and downward by the electric motor with the eccentric mechanism being interposed and wherein the controller is configured to have the transportation portion complete transportation of the workpiece while the slide is moving from the stand-by height to the feed- allowable height.
Masato teaches a press system (Fig. 1) including an eccentric mechanism 10a configured 5to convert a rotary motion by the electric motor into a motion in an upward and downward direction (Paras. [0039]-[0041]; Figs. 1 and 2) and the slide being driven upward and downward with the eccentric mechanism being interposed (Para. [0040]; Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hirotsu to include the eccentric mechanism of Masato so as to provide the system with a greater degree of control and freedom of movement for the slide as the prescribed motion is chosen (Masato, Paras. [0053]-[0056]).
Oketani teaches a press system (Figs. 3 and 5) having a slide driven by a servo motor and a bolster (Figs. 3 and 5; Paras. [0035]-[0037] and [0045]-[0046]), and a controller configured to have the transportation portion complete transportation of the workpiece while the slide is moving from the stand-by height to the feed- allowable height (Paras. [0081]-[0083]; Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the press system of Hirotsu to include the controller configured to control the press and transportation operation of Oketani so that the lifting operation of the slide and the conveyance operation of the feeder may be synchronized such that “it is possible to save wasteful time and to increase the speed of press working of the press apparatus” (Oketani, Paras. [0084]-[0085]).
Regarding claim 2, modified Hirotsu teaches the press system according to claim 1 (Fig. 1), wherein the controller is configured to start transportation of the workpiece by the transportation portion while the electric motor is decelerated (Paras. [0040]-[0042] and [0048]; slide 2 is stopped at position Q1, i.e., it was decelerated, during the transportation).
Regarding claim 3, modified Hirotsu teaches the press system according to claim 1 (Fig. 1), wherein the controller is configured to start transportation of the workpiece by the transportation portion while the slide is moving from the feed-allowable height to the stand-by height (Paras. [0040]-[0042] and [0048]; while the slide is moving between the contact position and stand-by position, a start signal is sent to the feeder 14).
Regarding claim 4, modified Hirotsu teaches the press system according to claim 2 (Fig. 1), wherein the controller starts deceleration of the electric motor after the slide passes the feed-allowable 
Regarding claim 5, modified Hirotsu teaches the press system according to claim 1 (Fig. 1), wherein the controller is configured to have the transportation portion complete transportation of the workpiece while the electric motor is accelerated (Paras. [0040]-[0042] and [0048]; Fig. 6; the slide is accelerated during completion of the feeding operation and only stopped if a signal is received that feeding has not been completed).
Regarding claim 7, modified Hirotsu teaches the press system according to claim 5 (Fig. 1), wherein the controller is configured to complete acceleration of the electric motor before the slide passes the feed-allowable height as the slide is moved downward (Paras. [0040] and [0042]; the slide is accelerated over an acceleration distance LAC that allows it to get to a target speed prior to reaching the contact height, i.e., acceleration is completed at a feed-allowable height above point C).
Regarding claim 8, modified Hirotsu teaches the press system according to claim 5 (Fig. 1), wherein 20the transportation portion includes a feed completion detector 36 configured to detect completion of transportation of the workpiece (Paras. [0040]-[0042]; the transportation component has a feed completion detector 36), 
the controller sets a monitoring position at a position higher than the feed-allowable height and lower than the stand-by height in the upward and downward direction of the slide (Paras. [0040]-[0042]; a position sensor 33 for the slide determines what position the slide is in above the feed-allowable height and below the stand-by height, i.e., position Q1 while monitoring the LBK distance), and  25
the controller sets the stand-by height and the monitoring position such that the slide can be stopped at a position higher than the feed-allowable height when completion of transportation of the workpiece has not been detected at a time point when the slide lowered from the stand-by height reaches the monitoring position (Paras. [0042] and [0048] discuss monitoring the slide height such that 
Regarding claim 9, modified Hirotsu teaches the press system according to claim 1 (Fig. 1), wherein the controller has the electric motor alternately rotate in forward and reverse directions each time press working is performed (Masato, Paras. [0053]-[0056] describe the various ways that the slide may be moved upward and downward to press a workpiece, including rotating in forward and reverse directions).
Regarding claim 10, modified Hirotsu teaches the press system according to claim 1 (Fig. 1), wherein the electric motor is implemented by a servo motor 4 (Para. [0018]; Fig. 1).
Response to Arguments
Applicant’s amendments and arguments dated June June 28, 2021 with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 and 112 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oketani, which teaches the feature of transportation of the workpiece being completed while the slide is moving from the stand-by height to the feed-allowable height.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725